Broyles, C. J.
The evidence tending to connect the accused with the offense charged was wholly circumstantial, and was not sufficient to exclude every'reasonable hypothesis save that of her guilt, and the refusal to grant her a new trial was error.

Judgment reversed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.

Porter & Mebane, for plaintiff in error,
cited: 30 Ga. App. 61; 32 Ga. App. 427; 28 Ga. App. 625; Id. 463; 29 Ga. App. 388; 33 Ga. App. 678; 34 Ga. App. 699; 25 Ga. App. 427; 24 Ga. App. 268; 23 Ga. App. 141; Id. 9; 29 Ga. App. 47; 28 Ga. App. 543; 24 Ga. App. 357.
Alec Harris, solicitor, contra.